           Case 3:19-cv-00360-DCG Document 6 Filed 01/13/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

MOISES PEREZ,                                      §
                                                   §
               Plaintiff,                          §
v.                                                 §              EP-19-CV-00360-DCG
                                                   §
BODEGA LATINA CORPORATION,                         §
d/b/a/ El Super,                                   §
                                                   §
               Defendant.                          §

                                               ORDER

        On this day, the Court sua sponte considered the above-captioned case, which was

removed to this Court from the 210th District Court ofEl Paso County, Texas, on December 6,

2019. PlaintiffMoises Perez initiated the lawsuit in the state court on October 17,2019, and

Defendant Bodega Latina Corporation d/b/a El Super was served with the summons and a copy

of Plaintiff's state-court petition on November 18,2019. Notice of Removal at 1, ECF No. 1.

The record, however, does not indicate that Defendant filed any responsive pleading to

Plaintiff's state-court complaint, "Original Complaint and Request for Disclosure" (ECF No. 1-

2). See id. ("Bodega has, to date, made no appearance in the Civil Action in State Court").

       Federal Rule of Civil Procedure 81 provides, in relevant part:

       A defendant who did not answer before removal must answer or present other
       defenses or objections under these rules within the longest of these periods: (A)
       21 days after receiving--through service or otherwise--a copy of the initial
       pleading stating the claim for relief; (B) 21 days after being served with the
       summons for an initial pleading on file at the time of service; or (C) 7 days after
       the notice of removal is filed.

Fed. R. Civ. P. 81(c)(2). Therefore, the deadline for filing an answer or presenting other

defenses or objections under Federal Rules of Civil Procedure have passed. Further, this

District's local rules provide: "If a defendant is in default, the court may require·the plaintiff to
          Case 3:19-cv-00360-DCG Document 6 Filed 01/13/20 Page 2 of 2



move for entry of a default and a default judgment. If the plaintiff fails to do so within the

prescribed time, the court may dismiss the action, without prejudice, as to the defendant." W.D.

Tex. Local R. CV-55.

       IT IS ORDERED that pursuant to Federal Rule of Civil Procedure 55, Plaintiff SHALL

MOVE for entry of a default by February 3, 2020, and thereafter, within seven days of the

Clerk's entry of default, SHALL MOVE for a default judgment against Defendant.

       So ORDERED and SIGNED this           Jl__~y of January 2020.




                                                -2-
